Citation Nr: 1726971	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-00 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for cervical degenerative disc disease (a neck disability).

2.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for lumbar sprain/strain (a back disability).

3.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for migraine headaches.

4.  Entitlement to service connection for an acquired psychiatric disability other than major depression, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a respiratory disorder, including presumptively as a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness.

6.  Entitlement to service connection for residuals of a traumatic brain injury (TBI) manifesting in insomnia and memory loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 2004 to December 2004 and from May 2007 to May 2008.  The Veteran also alleges an additional period of unverified service from August 2009 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction over this claim is currently with the RO in Philadelphia, Pennsylvania.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In an October 2009 rating decision, the RO denied service connection for major depression.  The Veteran did not initiate an appeal of the October 2009 rating decision denying service connection for major depression with a timely Notice of Disagreement (NOD) after being notified of appellate rights, and no additional evidence was received prior to the expiration of the appeal period.  Significantly, although the Veteran expressed disagreement with the October 2009 rating decision in an October 2010 correspondence, the Veteran's statement was received by VA on October 15, 2010, two days after the expiration of the appeal period on October 13, 2010.  See October 13, 2010 Notification Letter; see also Marsh v. West, 11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [BVA] of jurisdiction").  As such, the only issue pertaining to an acquired psychiatric disability on appeal and currently before the Board is service connection for an acquired psychiatric disability other than major depression, to include PTSD.

The issue of entitlement to service connection for residuals of a right knee injury has been raised by the record in an October 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.


REMAND

The Veteran submitted a December 2010 Substantive Appeal, VA Form 9, following a November 2010 Statement of the Case, which addressed the issues listed on the title page above.  In the Substantive Appeal, the Veteran indicated his request to have a Board hearing at a local VA office (Travel Board hearing).

The Veteran was scheduled for a Travel Board hearing to be held in May 2017.  The RO indicated that the Veteran failed to report to the Travel Board hearing after unsuccessful attempts to contact the Veteran via phone to confirm his attendance; however, a review of the VBMS file reveals that the April 2017 notice letter informing the Veteran of the time and place for the May 2017 Travel Board hearing was returned to VA as undeliverable.

The address listed on the April 2017 notice letter sent to the Veteran was located on Daniels Avenue.  The address listed on the April 2017 notification letter is, in fact, different than the address listed in the Veterans Appeals Control and Locator System (VACOLS).  Specifically, VACOLS indicates that the Veteran's current mailing address is located on East Lakeshore Drive.  

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Additionally, pursuant to 38 C.F.R. § 20.704(b) (2016), when a hearing is scheduled, the person requesting it will be notified of its time and place.

As the Veteran did not adequately receive notice of the time and place for the scheduled hearing, in accordance with the Veteran's request, the Board finds that another Travel Board hearing should be scheduled based on the earliest availability, and the Veteran and representative should be notified of the time and place of the hearing.  The RO should ensure that notice of the scheduled hearing is sent to the Veteran's correct address after verification from the Veteran of the current mailing address.

Accordingly, the case is REMANDED for the following action:

After verification of the Veteran's current mailing address on East Lakeshore Drive, schedule a Travel Board hearing before a Veterans Law Judge to address the issues as listed on the title page of this Remand.  Send notice of the scheduled hearing to the Veteran and representative, in accordance with 38 C.F.R. § 20.704(b) (2016), a copy of which should be associated with the electronic file.  Notification of the new hearing should be sent to the Veteran's confirmed mailing address.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 


